Citation Nr: 1128222	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  05-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968 and from April 1976 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs Regional Office in Anchorage, Alaska.  The claims file has since been transferred to the RO in Waco, Texas.

In a December 2008 Form 9 substantive appeal, the Veteran checked the box that indicated a request for a hearing before a traveling Veterans Law Judge.  However, the Veteran clarified in a February 2010 telephone contact that he did not want a hearing before the Board.  

The case was brought before the Board in April 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include contacting him to obtain any additional information on treatment providers he has seen and affording him a new VA examination.  The Veteran was notified in April 2010 that if he had received treatment from any additional providers, he should notify the AOJ so that it could obtain outstanding treatment records.  The Board notes no response was received from the Veteran.  The Veteran was afforded a VA examination in September 2010 for his lumbar spine disorder.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's current lumbar spine disorder is not shown to be due to a disease or injury in service or to any incident of his military service, and did not manifest within one year of service discharge.
CONCLUSION OF LAW

The Veteran's lumbar spine disorder was not incurred in or aggravated by military service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
The notice requirements were met in this case by letters sent to the Veteran in April 2004 and March 2006.  The April 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the July 2004 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the October 2008, September 2009, January 2010, and April 2011 supplemental statements of the case, as well as the April 2010 Board decision 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded a VA medical examination in September 2008 and September 2010 for his lumbar spine disorder claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Analysis

The Veteran contends that his lumbar spine disorder is directly related to service.  For this reason, he believes his claim of service connection should be granted.  

The Veteran was afforded multiple medical evaluations throughout his time in-service and he failed to report back pain at any of examinations.  In May 1972 the examiner noted no defects of the Veteran's spine or other musculoskeletal system and the Veteran himself reported that he did not suffer from recurrent back pain.  In a February 1976 examination again the examiner found no defects with the Veteran's back and he reported on his Report of Medical History that he had not suffered from recurrent back pain.  Also in an October 1982 examination no defects were noted and no back pain was reported.  In an October 1986 examination the Veteran reported that he suffered from chest pain, but did not report any back pain.  Finally, at his retirement examination in August 1989 the examiner did not identify any defects with the Veteran's spine or other musculoskeletal system.  Furthermore, the Veteran himself identified various disorders, but specifically checked that he was not suffering, nor had he suffered in the past, from recurrent back pain.  See August 1989 Report of Medical History identifying disorders including hearing loss, head injury, chest pain, and frequent indigestion.

As to other occasions in service, the Veteran was seen with complaints of back pain in multiple instances.  In an August 1976 service treatment record the Veteran indicated that he had lifted a heavy object, ammunition, and he was suffering from back pain as a result.  The examiner diagnosed him with a muscle strain; there was no further follow up.  The Veteran complained of a sore back in a May 1982 service treatment record.  He indicated it had been sore since his physical therapy test.  The examiner noted a spasm of the lumbar spine and diagnosed the Veteran with lumbar spine strain.  A December 1985 service treatment record indicated the Veteran complained of knee and lower back pain.  The examiner noted the Veteran's back was non-tender, with some tightness on forward flexion, negative toe raises, and no sensory deficits.  In an October 1987 service treatment record the Veteran reported lower back pain, left shoulder pain, and right hip pain.  In a June 1989 service treatment record the Veteran complained that he had back pain after rebuilding his daughter's bedroom.  There were no muscle spasms reported and his neurological system was found to be intact; ultimately he was diagnosed with lumbar strain.

Although the Veteran suffered episodes of back pain in-service, he was never found to have a chronic condition.  Each instance of back pain was not followed by further complaints until substantial amounts of time had elapsed, and at no point did his clinicians identify any back complaints as chronic in nature.  More importantly, back complaints were not noted on any examinations, including the discharge examinations; it is reasonable that the Veteran would have at least mentioned back problems at one of the examinations if such had been persisting.   

Moreover, there is no credible evidence of low back problems since service until many years after discharge.  In February 1990, 4 months after separation from service, the Veteran filed a claim of service connection for bilateral hearing loss, arthritis of the shoulder and right hip, a head injury, an abnormal ECG, and a right knee injury; he did not mention a lumbar spine disorder.  He was given a VA examination in March 1990, and did not report pain in his lumbar spine at that time, despite the opportunity to do so.  Also at a VA examination a week later in March 1990 the Veteran again did not report any lumbar spine pain.  The Veteran filed another claim in January 1991 for his left shoulder tendonitis, cervical strain, right and left elbow disorders, right shoulder disorder, bilateral hip tendonitis, right knee disorder, and left ring finger fracture.  There is no mention of a lumbar spine disorder.  Although the Veteran certainly is competent to report his observations concerning back problems since service, the fact that he did not mention any such problems when filing claims for other disorders undermines the credibility of his current assertions concerning continuity of symptoms.  The Veteran was clearly familiar with filing claims for disabilities he felt originated in service, and in fact did so with respect to another segment of his spine, namely the cervical segment.  That he was silent with respect to his lower back tends to show he in fact was not experiencing problems in that area.   

The first post-service reference to a lumbar spine disorder comes from a February 1992 private treatment record where the Veteran complained of pain in the "thoracic lumbar" region for 20 years.  The Board notes that the Veteran is service-connected for a cervical strain.  At the February 1992 private appointment it was recorded that x-rays had previously showed a defective L-5 disc for the Veteran, but that he had been treated successfully with strengthening exercises and medication.  The examiner diagnosed the Veteran with probable thoracic lumbar strain/sprain, with secondary arthritic changes.

A January 2004 VA treatment record noted the Veteran complained of lower back pain.  A June 2005 private treatment record indicated the Veteran reported he was suffering from back pain after working construction recently.  He also indicated that he had been suffering from back pain for 20-25 years.  The examiner's opinion was the Veteran was suffering from acute myofascial strain.  The examiner did not link the Veteran's back pain to service.  A December 2006 private treatment record reported the Veteran was suffering from back and right shoulder pain following a car accident.  X-rays of the Veteran's spine were taken and there was mild disc space narrowing at L5-S1, no fractures, and atherosclerotic vascular calcification.  There is no indication in any of these records that the Veteran's lumbar spine disorder is related to an incident of service.

A November 2008 VA treatment record notes the Veteran's report of lower back pain for a long time.  A March 2009 private treatment record noted the Veteran complained of low back pain, but there was no tenderness, spasm, or atrophy noted.  There is no opinion in either of these records that the Veteran's lumbar spine disorder is related to service.  

The Veteran was afforded a VA orthopedic examination in September 2008.  The VA examiner noted 3 incidents of back pain and lumbar strain in service: a fall causing back pain in 1980 and two instances of acute low back strain in December 1985, and June 1989.  Following a physical examination, the examiner diagnosed chronic lumbar strain and found that it was less likely than not that the Veteran's current lumbar spine disorder was related to service.  His rationale was that there was nothing in the claims file to show continuity of symptomatology during service, or thereafter.  

The Veteran was afforded another VA examination in September 2010.  At this examination he reported that he began having back pain while in-service, but a specific instance from 1979 or 1980 had not been entered into the Veteran's service treatment records.  As noted above, the Board acknowledges that the Veteran complained of back pain while in-service.  At the September 2010 VA examination the Veteran also reported he was in a car accident sometime between 2004 and 2006 which caused further injury to his back.

On examination the examiner noted the Veteran's gait was normal, with some limitation of motion due to pain.  The examiner's diagnosis was lumbar spine myofascial syndrome with facet joint degenerative changes, as determined by MRI.  The examiner stated that the Veteran's current lumbar spine disorder was not related to service.  His rationale was that although there is evidence the Veteran was treated for back pain while in-service, there was no evidence of chronic care for these conditions.  The examiner explained the incidents in-service were wholly separate acute conditions that resolved.  The examiner also noted that the Veteran was given medical examinations in-service and he failed to report a lumbar spine disorder at any of these examinations.  The examiner also cited to the fact that the Veteran was involved in a car accident in the mid 2000's.

As noted above, there is no evidence the Veteran was diagnosed with arthritis of the lumbar spine within one year after separation from service.  As such, the presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  Moreover, while generally a layperson is not competent to address medical questions, some matters are within the ken of a layperson to offer opinions concerning diagnosis and etiology.  The Board finds, however, that the matter of whether back complaints in service are related to any current lower back disorder, or whether any such low back disorder is otherwise etiologically related to service, is complex enough to be within the realm of medical, and not lay expertise.  This is particular true given that the lower back disorders currently manifested in the Veteran are not ostensibly visible.

In any event, even assuming the Veteran were competent to offer his own opinion as to etiology in this case, the probative value of his opinion is greatly outweighed by that of the VA examiners, who clearly have more training, experience and education in matters of determining the nature and etiology of lower back disorders.  The Board moreover notes that their opinions are based on an accurate understanding of the Veteran's medical history, particularly in light of the Board's determination concerning the lack of credibility of the Veteran's account of symptoms since service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


